—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered December 4, 1997, convicting her of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions, including those raised in her supplemental pro se brief, are without merit. Altman, J. P., Krausman, Florio and Cozier, JJ., concur.